DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 in the reply filed on 10/4/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “609” has been used to designate both the hollow particle chamber and the inductive sensor in both Figure 6 and the corresponding specification paragraph 0050.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber (US 20180154591 A1) in view of Westre (US 20040081849 A1).

As to claim 1, Hauber discloses an apparatus (such as apparatus 200) comprising: 
a tape dispensing system (tape feed 206); 
a heating system (such as heat source 204); 
a processor; and a memory coupled to the processor (See Figure 1, see also see paragraph 0040, disclosing “System 100 comprises a main controller 118. Main controller 118 may be a computer comprising memory 120, and a processor 122 which is configured to read and write 
dispensing from the tape dispensing system a first ply of thermoplastic composite tape over a mandrel; 
dispensing from the tape dispensing system a second ply of thermoplastic composite tape on the first ply.
Hauber does not disclose a peening system; or that the memory contains instructions that when executed by the processor perform the steps of peening the second ply onto the first ply using the peening system, such that the second ply is bonded to the first ply.
However, Westre discloses a peening system for metallic and fiber laminate layers.  Paragraph 0023 teaches that:
The peened regions 40 and 41 cause the outer metallic laminate layers 24 and 25 to be subjected to residual compressive stresses. The shot 36 is forced into the outer metallic laminate layers 24 and 25. It will be appreciated that impinging shot 36 onto the surface of the outer metallic layers 24 and 25 creates small indentations on the outer metallic layers 24 and 25, thereby causing the outer metallic layers 24 and 25 to grow or stretch. The stretching of the outer metallic laminate layers 24 and 25 tends to stretch, to a lesser extent, the fiber laminate layers 30 that are attached to the outer metallic laminate layers 24 and 25. As a result, the fiber laminate layers 30 are subjected to residual tensile stresses. Advantageously, the fiber laminate layers 30 do not stretch as much as the outer metallic laminate layers 24 and 25 because the cumulative thickness of the fiber layers 30 is large in relation to the metallic out layers 24 and 25. Because the fiber laminate layers 24 stretch less than the outer metallic laminate layers, the fiber laminate layers 30 tend to restrain or mitigate growth or stretching of the outer metallic laminate layers 24 and 25 that are being peened. Advantageously, restraint or mitigation of growth or stretching of the outer metallic laminate layers 24 and 25 prevents the outer metallic laminate layers 24 and 25 from growing or stretching so much that they are subject to residual tensile stresses. Instead, restraint or mitigation by the fiber laminate layers 30 of growth or stretching of the outer metallic laminate layers 24 and 25 maintains residual stresses of the 

Thus, Westre discloses that shot peening would allow the end laminate to advantageously be able to withstand higher stresses or an increased number of fatigue cycles before the onset of crack initiation.  Additionally, as incorporated into Hauber process, this would result in that the memory contains instructions that when executed by the processor perform the steps of peening the second ply onto the first ply using the peening system, such that the second ply is bonded to the first ply. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a peening system; and that the memory contains instructions that when executed by the processor perform the steps of peening the second ply onto the first ply using the peening system, such that the second ply is bonded to the first ply in order to advantageously be able to withstand higher stresses or an increased number of fatigue cycles before the onset of crack initiation.


As to claim 3, Westre as incorporated discloses that the peening system comprises a shot peening system.  See paragraphs 0024-25, disclosing shot peening.

As to claim 4, Westre as incorporated discloses that the shot peening system comprises a plurality of metal particles.  See paragraph 0025, disclosing “steel shot”



As to claim 6, Westre as incorporated discloses that the shot peening system comprises a plurality of ceramic particles.  See paragraph 0025, disclosing “Additionally, other traditional and non-traditional mediums for shot peening are also suitably used, such as, without limitation, water and laser. Other traditional and non-traditional mediums suitably include ice, ceramics, plastics, other metals, and organic materials.”

As to claim 14, Hauber discloses a compaction roller (compaction roller 210).  See paragraph 0045, disclosing “Currently applied tape 208 is then compacted to (pressed against) previously applied tape 216 with the polymer 231 disposed between them, by compaction roller 210, causing a strong bond to form between tape ply 208 and tape ply 216.”

As to claim 15, Hauber as modified by Westre is silent as to whether the compaction roller is disposed downstream of the peening system.  Hauber discloses the compaction roller; Westre discloses the benefits of the peening system.
However, rearrangement of parts is obvious.  MPEP 2144.04.  In this case, two (or three) locations are possible.  Either the compacting can occur first such that the compaction roller is upstream the shot peening, or the shot peening can occur first such that the compaction roller is downstream the peening system. (The third, less likely, is that both occur at the same location).  A person of ordinary skill would be well motivated to experiment or select either the upstream or downstream option given the limited number of placement options.


As to claim 16, Hauber as modified by Westre is silent as to whether the compaction roller is disposed upstream of the peening system.  Hauber discloses the compaction roller; Westre discloses the benefits of the peening system.
However, rearrangement of parts is obvious.  MPEP 2144.04.  In this case, two (or three) locations are possible.  Either the compacting can occur first such that the compaction roller is upstream the shot peening, or the shot peening can occur first such that the compaction roller is downstream the peening system. (The third, less likely, is that both occur at the same location).  A person of ordinary skill would be well motivated to experiment or select either the upstream or downstream option given the limited number of placement options.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention whether the compaction roller is disposed upstream of the peening system as an obvious rearrangement of the limited number of parts in the arrangement of the roller of Hauber and peening system of Westre.

As to claim 17, Hauber discloses a polymer dispensing system, the polymer dispensing system being used to dispense additional polymer between the first ply and the second ply of the thermoplastic composite tape.  See paragraph 0045, disclosing “A filament polymer dispensing system 205 dispenses a polymer filament 231. The polymer filament 231 is dispensed from 

Claims 2, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber (US 20180154591 A1) in view of Westre (US 20040081849 A1) as applied to claims 1, 3-6 and 14-17 above, and further in view of Coates (US 20170129180 A1).

As to claim 2, Hauber and Westre as incorporated does not disclose that the peening system comprises a needle peening system.
However, Coates discloses that heads arranged to process the material of the work piece such as by depositing or modifying material or inspecting, detecting or marking the work piece include “shot blasting, peening or micro-peening, needle peening, laser peening”.  See paragraph 0015.  See also paragraph 0127-129, teaching that “a method of processing a work piece comprising: [0128] i) using a first processing head, which may have a first deposition characteristic to lay down material having a first set of properties; [0129] ii) processing the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peening system comprises a needle peening system because Coates discloses that needle peening is an alternative surface modification technique to shot peening (called shot blast in Coates)

As to claim 7, Hauber and Westre as incorporated does not disclose that the peening system comprises an ultrasonically driven peening system.  
However, Coates discloses that the peening system comprises an ultrasonically driven peening system.  See paragraph 0176, disclosing “In some preferred embodiments the pressure treatment is intermittent.  Preferably the pressure treatment is by means of one or more impacts on the surface of the deposited material.  The movement may be mechanical or may be ultrasonic.  Mechanical movement may be generated by the machine tool or by the processing head.  The movement may be generated by actuation of pins in the head.  The actuation of the pins may be simultaneous or may be sequential.  Preferably coolant fluid is supplied to the processing head to keep the pins cool.”  See also paragraph 0077, disclosing a micropeening system and teaching that “Alternatively the movement may be ultrasonically generated.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peening system comprises an ultrasonically driven peening system 

As to claim 8, Hauber and Westre as incorporated does not disclose that the peening system comprises an electronically actuated peening system.
However, Coates discloses that the peening system comprises an electronically actuated peening system.  See paragraph 0164, disclosing “In a preferred embodiment the head may be arranged to activate one or more peening pins to add pressure in the wake of an area treated by the processing head.  The processing may be by means such as a laser.  Desirably a plurality of pins can be activated.  In a preferred embodiment activation of the pins is arranged to be countercyclical to a laser pulsing frequency.  In other embodiments the energy source may be an arc, an electron beam, microwaves, induction heaters or other similar energy sources.  These stress reduction techniques can be enhanced by choosing build strategies which distribute the stresses in a balanced way, such as using build patterns (where the desired end geometry is amenable to it) which are thin walled and symmetrical.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peening system comprises an electronically actuated peening system 

Claims 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber (US 20180154591 A1) in view of Westre (US 20040081849 A1) as applied to claims 1, 3-6 and 14-17 above, and further in view of Mark (US 20140291886 A1)


However, Mark makes obvious a computer control system (controller 20), wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a warpage (“voids detected in the part”) of the dispensed second ply of thermoplastic composite tape.  See paragraph 0143, disclosing “In one particular embodiment, and as depicted in the figure, a laser range finder 15, or other appropriate sensor, is used to scan the section ahead of the heated extrusion nozzle in order to correct the Z height of the nozzle, or fill volume required, to match a desired deposition profile.  This measurement may also be used to fill in voids detected in the part.  Additionally, the range finder 15, or another range finder could be used to measure the part after the material is extruded to confirm the depth and position of the deposited material.”  Hauber, as noted in claim 1 above, utilizes a computer control system with a memory and processor.
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention to utilize a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a warpage of the dispensed second ply of thermoplastic composite tape in order to correct and match a desired deposition profile.

As to claim 12, Hauber discloses that the computer control system comprises at least one camera (see paragraph 0048, disclosing Image acquisition device (e.g. camera) 232).


However, Mark as incorporated in claim 9 above discloses that the computer control system comprises at least one laser scanner (“laser range finder 15”).
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention that the computer control system comprises at least one laser scanner in order to correct and match a desired deposition profile.


Allowable Subject Matter
Claims 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 10, the prior art of record does not disclose the additional limitation of “further comprising a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a peening impact depth of the dispensed second ply of thermoplastic composite tape” in combination with the limitations of parent claim 10.
With respect to claims 11, the prior art of record does not disclose the additional limitation of “further comprising a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “A computer control system” does not invoke 112(f) because a processor and a memory with instructions is sufficient structure.